Name: Council Implementing Regulation (EU) 2018/689 of 7 May 2018 implementing Article 15(3) of Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 8.5.2018 EN Official Journal of the European Union L 117/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/689 of 7 May 2018 implementing Article 15(3) of Regulation (EU) No 1352/2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1352/2014 of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (1), and in particular Article 15(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 December 2014, the Council adopted Regulation (EU) No 1352/2014. (2) On 23 April 2018, the United Nations Security Council Committee established pursuant to paragraph 19 of United Nations Security Council Resolution 2140 (2014) updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 1352/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1352/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2018. For the Council The President E. ZAHARIEVA (1) OJ L 365, 19.12.2014, p. 60. ANNEX The entry concerning the person listed below is replaced by the following entry: 3. Ali Abdullah Saleh (alias: Ali Abdallah Salih). Original script: Designation: a) President of Yemen's General People's Congress party; b) Former President of the Republic of Yemen. Date of Birth: a) 21.3.1945; b) 21.3.1946; c) 21.3.1942; d) 21.3.1947. Place of Birth: a) Bayt al-Ahmar, Sana'a Governorate, Yemen; b) Sana'a, Yemen; c) Sana'a, Sanhan, Al-Rib' al-Sharqi. Nationality: Yemen. Passport no: 00016161 (Yemen). National identification no: 01010744444. Other information: Gender: Male. Status: reportedly deceased. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5837306. Date of UN designation: 7.11.2014 (amended on 20 Nov. 2014, 23 April 2018). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Abdullah Saleh was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of Resolution 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Ali Abdullah Saleh has engaged in acts that threaten the peace, security or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. Per the 23 November 2011 agreement backed by the Gulf Cooperation Council, Ali Abdullah Saleh stepped down as President of Yemen after more than 30 years. As of autumn 2012, Ali Abdullah Saleh had reportedly become one of the primary supporters of violent Huthi actions in northern Yemen. Clashes in the south of Yemen in February 2013 were a result of the combined efforts of Saleh, AQAP and southern secessionist Ali Salim al-Bayd to cause trouble before the 18 March 2013 National Dialogue Conference in Yemen. More recently, as of September 2014, Saleh has been destabilising Yemen by using others to undermine the central government and create enough instability to threaten a coup. According to a September 2014 report by the United Nations Panel of Experts for Yemen, interlocutors alleged that Saleh supports violent actions of some Yemenis by providing them with funds and political support, as well as ensuring that GPC members continue to contribute to the destabilisation of Yemen through various means.